NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3373-14T4
                                                  A-1808-15T3

KAREN L. DIMACALE,

        Plaintiff-Appellant,

v.

LUISITO E. DIMACALE,

     Defendant-Respondent.
___________________________________

              Submitted January 31, 2017 – Decided            August 29, 2017

              Before Judges Ostrer, Leone and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Atlantic County, Docket No. FM-01-63-10.

              Karen Dimacale, appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        We again consider parenting time disputes in this high-

conflict post-judgment matrimonial matter.                The present appeals,

which we consolidate for the purposes of this opinion, address the

trial court's orders governing Christmas vacations in 2014 and

2015.      We refer to our prior opinion for the procedural history
and background of this case.      See Dimacale v. Dimacale, No. A-

1823-13 (App. Div. Aug. 18, 2015).        We, therefore, limit our

discussion to the facts essential to our decision in these appeals.

       On May 3, 2010, after over eighteen years of marriage, the

parties received a judgment of divorce from bed and board, which

incorporated a property settlement agreement (PSA).     The parties

have four children: Michael,1 who is emancipated, born July 1993;

Dana, born June 1995; Melanie, born March 1997; and Sarah, born

April 1999.    Under the parties' PSA, they agreed to share joint

legal custody of the children and to "keep the other advised

regarding any . . . vacation plans and work together cooperatively

for the best interests of their children."

       Initially, defendant had residential custody of the two elder

children, and plaintiff the two younger girls.   However, two years

later, after extensive motion practice and a plenary hearing, the

court granted defendant primary residential custody of Melanie and

Sarah as well.     The order included a "Parenting Plan Schedule"

that outlined each party's parenting time on holidays, special

days and vacations.    The schedule stated:

                 The   following   holidays   shall   be
            alternated between the parties each year.
            Unless otherwise indicated, those holidays
            shall run from 10 am to 7:30 pm. Defendant
            shall have the even numbered holidays during

1
    We use pseudonyms for the children to protect their privacy.

                                  2                          A-3373-14T4
            even numbered years. The days and occasions
            on this list take priority over regularly
            scheduled parenting time.

Of significance to the pending appeals, Christmas Eve – described

as "December 24th 6 pm to Christmas Day, December 25th 11 am" –

was denominated an "odd numbered holiday" and Christmas Day –

"December 25th 11 am to December 26th 4 pm" – an "even numbered

holiday."     Thus, in 2014, plaintiff was assigned parenting time

on a Christmas Eve overnight and defendant was assigned the rest

of Christmas Day.     In 2015, the holidays were reversed.

    The "Parenting Plan Schedule" also addressed vacation time

more generally:

                 Each party shall be entitled to take the
            child(ren) on as many as 2 one-week vacations
            each calendar year during times when school
            is not in session, and shall provide the other
            party with written notice of such vacations
            no less than 30 days in advance. The notice
            shall include the name, address and telephone
            numbers of the destinations at which the
            child(ren) will be lodged during the vacation.

    An      August   2012   order   required    that   defendant   provide

plaintiff with a copy of Dana's itinerary "at least thirty (30)

days prior to [Dana] traveling outside the State of New Jersey

. . . ."     Based on the court's accompanying written decision, it

appears this requirement was prompted by defendant's decision to

permit Dana, then seventeen, to travel to Detroit, unaccompanied

by another adult, to visit a friend.           A May 2013 order required

                                     3                             A-3373-14T4
defendant to "keep the Plaintiff informed of any travel plans for

extended periods involving the parties' children.        The extended

period shall include any travel away from home for more than 1

day."

     On November 11, 2014, consistent with the court's notice

requirements and "Parenting Plan Schedule," defendant notified

plaintiff by email that the children would travel to Florida to

visit their maternal grandmother from December 17, 2014 to December

23, 2014.    Defendant apparently did not intend to accompany them.

Included in the email was the maternal grandmother's address and

phone number.

     Plaintiff responded promptly that the three unemancipated

children "are not going to visit with my mother."       A week later,

she filed an emergent application, seeking to prevent the children

from traveling to Florida.      Specifically, plaintiff requested an

"[o]rder that [defendant] cannot send our children on vacation,

or anywhere else, overnight or out of state, without my permission,

approval, and informing me of their travel arrangements (flight

itinerary,    etc),    name,   address,   telephone   numbers,     etc."

Plaintiff stated      she had differed with her parents over the

children and did not want her children to have contact with them.

     On December 12, 2014, after hearing oral argument, the trial

court denied plaintiff's motion.       The court rejected plaintiff's

                                   4                             A-3373-14T4
argument that it was not in the children's best interests to travel

to Florida to see their maternal grandmother.       Additionally, the

court explained that the notice requirement was not intended to

enable plaintiff to "come to court" to contest proposed trips, but

simply to put her on notice of where the children would be

traveling.   As plaintiff complained that defendant did not provide

her with the flight itinerary when he notified her of the trip,

the court held that defendant was obliged in the future to provide

plaintiff with such details thirty days in advance of travel.      The

court also ordered that plaintiff was entitled to speak to the

children daily, and required the children to answer plaintiff's

calls.   The court denied plaintiff's motion for reconsideration

on February 6, 2015, stating plaintiff had simply repeated her

original unsuccessful arguments.

     Another round of motion practice preceded the 2015 Christmas

vacation.    On November 20, 2015, defendant contacted plaintiff to

notify her of their children's "yearly vacation to visit their

grandmother . . . ."     That trip was scheduled for December 19,

2015 to December 27, 2015.   In his email, defendant also provided

plaintiff with the flight numbers, the address where the children

would be staying, and the maternal grandmother's contact number.

Plaintiff responded that none of the children had her permission

to visit her mother in Florida.       She then filed a motion seeking

                                  5                           A-3373-14T4
an order to bar the children from making the trip.        She stated in

support of her motion that she mistrusted her mother with the

children, and that they would not be safe with her.

       In oral argument on December 18, 2015, plaintiff contended

that the trip also violated the holiday schedule.              Defendant

responded that the parties had not abided by the schedule in a

year, as the children came and went as they pleased.

       The court denied plaintiff's motion, finding that plaintiff

had submitted essentially the same application and arguments as

she did the year before.    The court again found that plaintiff had

failed to demonstrate that the children's safety was at risk or

the travel was contrary to the children's best interests.              The

trial court noted that all but one child was over the age of

eighteen.   Although they remained financially dependent, the court

found it inappropriate to override their travel preferences.           The

court acknowledged that the trip would include Christmas Day, but

noted that the proposed trip was the only time of the year when

the children visited their grandmother.

       Plaintiff appeals both the trial court's February 6, 2015

order denying reconsideration and the trial court's December 18,

2015   order   denying   plaintiff's   motion   to   enforce   litigants'

rights.   Plaintiff presents multiple grievances about the court's

handling and disposition of her case; contends defendant has

                                   6                              A-3373-14T4
repeatedly violated court orders; and argues her rights, as a

joint   legal   custodian   of   the    children,     have    been   infringed.

However, appeals are from orders, not from opinions, or statements

of the court.     Do-Wop Corp. v. City of Rahway, 168 N.J. 191, 199

(2001).     We also restrict ourselves to the specific relief sought

and adjudicated before the trial court, which pertain in relevant

part to the children's holiday travel to Florida in 2014 and 2015.

See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973).

      Our review of a trial court's decision is limited. Generally,

we   will   accord   deference   to    the   family   court,    based   on   its

familiarity with the case, its opportunity to make credibility

judgments based on live testimony, and its expertise in family

matters.     See Cesare v. Cesare, 154 N.J. 394, 411-13 (1998).                We

will not interfere with a family court's decision that is supported

by "adequate, substantial, credible evidence."               Id. at 412.

      Our courts have long recognized the contractual nature of

marital agreements.     See Massar v. Massar, 279 N.J. Super. 89, 93

(App. Div. 1995).     Given our commitment to enforce family-related

agreements, we will generally enforce such agreements like any

other contract, "[a]bsent fraud or unconscionability . . . ."

Slawinski v. Nicholas, 448 N.J. Super. 25, 32 (App. Div. 2016);

see also Pacifico v. Pacifico, 190 N.J. 258, 266 (2007) (stating

that courts should enforce matrimonial agreements "as the parties

                                       7                                A-3373-14T4
intended").      As with any contract, we review de novo a trial

court's interpretation of a matrimonial settlement agreement.                       See

Quinn   v.   Quinn,   225 N.J. 34,   45   (2016)     (applying    contract

principles    to    the     interpretation         of    matrimonial     settlement

agreements); Kieffer v. Best Buy, Inc., 205 N.J. 213, 222-23 (2011)

(stating that the interpretation of a contract is an issue of law

that an appellate court reviews de novo); Jennings v. Reed, 381
N.J. Super. 217, 227 (App. Div. 2005) (stating that an agreement

settling a lawsuit "is a contract like any other contract").

      At the outset, we note that for two reasons, we do not deem

the issues raised on appeal as moot, notwithstanding that the 2014

and 2015 holidays are long past.              Cf. Greenfield v. N.J. Dep't of

Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006) ("An issue is

moot when the decision sought in a matter, when rendered, can have

no   practical     effect    on   the    existing       controversy."     (internal

quotation marks and citation omitted)).                  First, the issues here

may be capable of repetition.             See Zirger v. Gen. Accident Ins.

Co., 144 N.J. 327, 330 (1996) (stating that courts may consider

an otherwise moot issue if it is likely to reoccur but evade

review).     Second, although plaintiff may not recapture the 2014

or   2015    holidays,      the   trial       court     is   empowered    to     award

compensatory time or other effective relief for a violation of a

parenting time order.         Rule 5:3-7(a); cf. N.J. Div. of Youth &

                                          8                                    A-3373-14T4
Family Servs. v. W.F., 434 N.J. Super. 288, 297 (App. Div.)

(stating that courts generally "will not decide cases in which

. . .    a   judgment   cannot   grant   effective   relief"    (internal

quotation marks and citation omitted)), certif. denied, 218 N.J.
275 (2014).

       Turning to plaintiff's arguments relating to the February 6,

2015    denial   of   reconsideration,   we   conclude   that   they   lack

sufficient merit to warrant extended discussion in a written

opinion.     R. 2:11-3(e)(1)(E).    We only add the following brief

comments regarding both orders on appeal.

       Under the parties' PSA, the "Parenting Schedule Plan," and

the subsequent court orders, defendant, as the parent of primary

residence, was entitled to plan vacations for their children and

the record reflects defendant's substantial compliance with court-

ordered notice requirements.      Deciding that children in their late

teens could travel domestically to visit their grandmother was not

the sort of "'major' decision[] regarding the child's welfare"

that defendant was obliged to make jointly with plaintiff, who

shared legal custody but was the parent of alternate residence.

See Pascale v. Pascale, 140 N.J. 583, 596 (1995) (stating that the

parent of primary residence has responsibility for minor day-to-

day decisions, and joint legal custody involves "the authority and

responsibility for making 'major' decisions regarding the child's

                                    9                              A-3373-14T4
welfare" (internal quotation marks and citation omitted)).       Nor

did the various parenting time orders grant plaintiff a veto right

over the children's visits with their grandmother that defendant,

as the parent of primary residence, had approved. The prior orders

were only designed to provide notice.

     Thus, in order to block the visits, plaintiff was obliged to

demonstrate that (1) based on a change of circumstances, the visits

would be contrary to the children's best interests, Slawinski,

supra, 448 N.J. Super. at 32-33; or (2) a visit would violate the

express terms of an applicable parenting time order, specifically,

the holiday parenting time schedule.

     We shall not disturb the trial court's determination that

plaintiff failed to show that the children's travel to Florida to

visit their grandmother was contrary to their best interests.    Nor

did plaintiff demonstrate a change of circumstances to override

defendant's authority as the parent of primary residence.

     However, the 2015 trip — as opposed to the trip the year

before — did violate the "Parenting Schedule Plan."   In 2014, the

children returned in time to spend Christmas Day with their mother,

as contemplated by the plan.    However, the 2015 trip to Florida

extended beyond Christmas Day, thereby depriving plaintiff of the

opportunity to spend the Christmas Eve overnight with the children,

as the plan provided.   Even assuming that the winter break was the

                                10                          A-3373-14T4
children's only opportunity to visit their grandmother during the

year, that did not justify extending the visit through December

27 and thus overriding the mother's rights to Christmas parenting

time under the plan.          Nor did defendant's claim that the holiday

schedule had not been observed during the previous year.

     We    recognize,     as    did    the   trial    judge,    the     practical

limitations of a parent or a court, to compel children who are

close to, or over the age of eighteen, to visit a parent if they

do   not   wish    to    do    so.      Nonetheless,      absent      exceptional

circumstances, a parent of primary residence is obliged, in good

faith, to encourage an unemancipated child to participate in the

parenting time to which the parents have agreed.                   Cf. N.J.S.A.

9:2-4 (stating it is the public policy of the State to "assure

minor   children   of    frequent      and   continuing   contact      with   both

parents" after divorce and "to encourage parents to share the

rights and responsibilities of child rearing").                By extending the

children's   visit      with   the    grandmother    through    Christmas     Eve,

defendant placed an insurmountable impediment to fulfilling the

parenting time schedule.

     Under the circumstances, we conclude that the trial court

should have required that the children return to New Jersey in

time to be able to exercise Christmas Eve parenting time with

their mother, as the plan provided.           Therefore, we are constrained

                                        11                                A-3373-14T4
to reverse in part the trial court's December 18, 2015 order.

Inasmuch as the 2015 Christmas vacation has already passed, the

trial court shall consider, in the reasoned exercise of discretion,

the grant of appropriate remedies available under Rule 5:3-7(a).

     Affirmed in part and reversed and remanded in part.      We do

not retain jurisdiction.




                               12                           A-3373-14T4